Exhibit 10.2

 

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
August 6, 2008 between Investment Technology Group, Inc., a Delaware corporation
(the “Company”), and Robert C.  Gasser (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement on September 15, 2006 (the “Prior Agreement”); and

 

WHEREAS, the parties now wish to amend the Prior Agreement to provide that
payments due to the Executive under the Prior Agreement upon the Executive’s
termination of employment will be compliant with the applicable requirements of
section 409A of the Code (as defined below) and the regulations promulgated
thereunder, to cause the payments and benefits to which the Executive may become
entitled following a change in control to substantially conform to the payments
and benefits to which other senior executive employees are entitled under
existing change in control agreements with the Company, and to make certain
other desired changes.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive agree
as follows:

 

ARTICLE 1



DEFINITIONS

 

SECTION 1.01       Definitions.  For purposes of this Agreement, the following
terms have the meanings set forth below:

 

“Board” means the Board of Directors of the Company.

 

“Cause” means the occurrence of any one or more of the following: (i) the
Executive’s willful failure to substantially perform his duties with the Company
(other than any such failure resulting from the Executive’s Disability), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company; (ii) gross negligence in the performance of the
Executive’s duties which results in material financial harm to the Company;
(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to,
any crime involving the personal enrichment of the Executive at the expense of
the Company, or any felony; (iv) the Executive’s willful engagement in conduct
that is demonstrably and materially injurious to the Company, monetarily or
otherwise; or (v) the Executive’s willful violation of any material provision of
the Company’s code of conduct.  For purposes of this definition, no act or
failure to act, on the part of the Executive, shall be considered “ willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company, or the Executive is grossly negligent.

 

“Change in Control” means and shall be deemed to have occurred:

 

--------------------------------------------------------------------------------


 

(a)           if any person (within the meaning of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than the Company or a Related
Party, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of Voting Securities representing
thirty-five percent (35%) or more of the total voting power of all the
then-outstanding Voting Securities; or

 

(b)           if the individuals who, as of the date hereof, constitute the
Board, together with those who first become directors subsequent to such date
and whose recommendation, election or nomination for election to the Board was
approved by a vote of at least a majority of the directors then still in office
who either were directors as of the date hereof or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

 

(c)           upon consummation of a merger, consolidation, recapitalization or
reorganization of the Company, reverse split of any class of Voting Securities,
or an acquisition of securities or assets by the Company other than (A) any such
transaction in which the holders of outstanding Voting Securities immediately
prior to the transaction receive (or retain), with respect to such Voting
Securities, voting securities of the surviving or transferee entity representing
more than fifty percent (50%) of the total voting power outstanding immediately
after such transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction, or (B) any such transaction which would result in a Related Party
beneficially owning more than fifty percent (50%) of the voting securities of
the surviving or transferee entity outstanding immediately after such
transaction; or

 

(d)           upon consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than any such transaction
which would result in a Related Party owning or acquiring more than fifty
percent (50%) of the assets owned by the Company immediately prior to the
transaction; or

 

(e)           if the stockholders of the Company approve a plan of complete
liquidation of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business and which constitutes trade
secrets or information which the Company has made reasonable efforts to
protect.  It shall not include information (i) required to be disclosed by court
or administrative order; (ii) lawfully obtainable from other sources or which is
in the public domain through no fault of the Executive; or (iii) the disclosure
of which is consented to in writing by the Company.

 

“Good Reason” means as follows:

 

(a)           Prior to a Change in Control, “Good Reason” means, without the
Executive’s written consent, (i) the material diminution of the Executive’s
duties, responsibilities, powers or

 

2

--------------------------------------------------------------------------------


 

authorities, including the assignment of any duties and responsibilities
inconsistent with his position as President and Chief Executive Officer;
(ii) the removal of the Executive from his office as Chief Executive Officer;
(iii) the failure to obtain a written assumption of the employment agreement by
any person acquiring all or substantially all of the assets of the Company,
whether effected by purchase of shares, purchase of assets, merger or otherwise,
prior to such acquisition; (iv) a material reduction by the Company of the
Executive’s Base Salary in effect on the date hereof, or as the same shall be
increased from time to time, unless such reduction applies on substantially the
same percentage basis to all executive officers of the Company generally,
(v) written notice to Executive from the Company to stop the automatic renewal
of the Employment Period pursuant to Section 2.01 hereof; provided that the
Executive is willing and able to execute a new contract providing terms and
conditions substantially similar to those in this Agreement and to continue
providing services to the Company, (vi) material breach by the Company of the
terms of this Agreement, or (vii) relocation of the Executive’s principal place
of business to a location more than fifty (50) miles from its current location;
provided, however, that for any of the foregoing to constitute Good Reason, the
Executive must provide written notification of his intention to resign within
sixty (60) days after the Executive knows or has reason to know of the
occurrence of any such event or condition, and, the Company shall have had
thirty (30) business days from the date of receipt of such notice to effect a
cure of the event or condition constituting Good Reason and shall have failed to
do so and the Executive actually resigns from employment within the sixty (60)
day period following the expiration of the foregoing cure period.  In the event
of a cure of such event or condition constituting Good Reason by the Company,
such event or condition shall no longer constitute Good Reason.

 

(b)           On or after a Change in Control, “Good Reason” means, without the
Executive’s express written consent, the occurrence on or after a Change in
Control of the Company of any one or more of the following:

 

(i)            (A) the removal of the Executive from his office as Chief
Executive Officer, or (B) a material reduction of the Executive’s primary
functional authorities, duties, or responsibilities as President and Chief
Executive Officer of the Company from those in effect immediately prior to the
Change in Control or the assignment of duties to the Executive inconsistent with
those of President and Chief Executive Officer of the Company, other than an
insubstantial and inadvertent reduction or assignment that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(ii)           the Company’s requiring the Executive to be based at a location
in excess of fifty (50) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control;

 

(iii)          a material reduction by the Company of the Executive’s Base
Salary in effect on the date hereof, or as the same shall be increased from time
to time, unless such reduction applies on substantially the same percentage
basis to all employees of the Company generally;

 

(iv)          a material reduction in the Executive’s participation in, any of
the Company’s annual incentive compensation plans in which the Executive
participates prior to the Change in Control unless such failure applies to all
plan participants generally;

 

3

--------------------------------------------------------------------------------


 

(v)           the failure of the Company to obtain the assumption of the
obligations contained herein by any successor;

 

(vi)          a material breach of this Agreement by the Company; or

 

(vii)         written notice to Executive from the Company to stop the automatic
renewal of the Employment Period pursuant to Section 2.01 hereof; provided that
the Executive is willing and able to execute a new contract providing terms and
conditions substantially similar to those in this Agreement and to continue
providing services to the Company;

 

provided, however, that for any of the foregoing (i) through (vii) to constitute
Good Reason, the Executive must provide written notification of his intention to
resign within thirty (30) days after the Executive knows or has reason to know
of the occurrence of any such event or condition, and, the Company shall have
had thirty (30) business days from the date of receipt of such notice to effect
a cure of the event or condition constituting Good Reason and shall have failed
to do so and the Executive actually resigns from employment within the eighteen
(18) month period following the Change in Control as provided in Section 5.03. 
In the event of a cure of such event or condition constituting Good Reason by
the Company, such event or condition shall no longer constitute Good Reason.  A
termination of employment by the Executive within the eighteen (18) month period
following a Change in Control shall be for a Good Reason if one of the
occurrences specified above shall have occurred, notwithstanding that the
Executive may have other reasons for terminating employment, including
employment by another employer which the Executive desires to accept.

 

On or after a Change in Control, for purposes of this Agreement, it shall be a
material breach of this Agreement by the Company if the Company decreases the
sum of the Executive’s base salary and target annual cash incentives as in
effect immediately prior to a Change in Control, by more than ten percent (10%).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances under which the Executive is
determined to be eligible to receive disability benefits under the Company’s
long-term disability plan or program, or, in the absence of such a plan or
program, “Disability” will be as defined in Section 22(e)(3) of the Code.

 

“Related Party” means (i) a Subsidiary of the Company; (ii) an employee or group
of employees of the Company or any Subsidiary of the Company; (iii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any majority-owned Subsidiary of the Company; or (iv) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportion as their ownership of Voting Securities.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (i) if a corporation, fifty percent (50%) or more of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees

 

4

--------------------------------------------------------------------------------


 

thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (ii) if a partnership, limited liability company, association or
other business entity, fifty percent (50%) or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty percent (50%) or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty percent (50%) or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

“Voting Securities or Security” means any securities of the Company which carry
the right to vote generally in the election of directors.

 

ARTICLE 2

EMPLOYMENT

 

SECTION 2.01       Employment.  The Company shall employ the Executive, and the
Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on October 4,
2006 (the “Start Date”) and ending as provided in Section 5.01 (the “Employment
Period”); provided that the Employment Period shall automatically be extended
for periods of one-year unless either party gives written notice to the other
party at least 90 days prior to the end of the Employment Period or at least 90
days prior to the end of any one-year renewal period that the Employment Period
shall not be further extended.

 

ARTICLE 3

POSITION AND DUTIES

 

SECTION 3.01       Position and Duties.  During the Employment Period, the
Executive shall serve as Chief Executive Officer and President of the Company
and shall have all duties, authority and responsibilities normally incident to
such position.  In such capacity, the Executive shall report to the Board and
shall have such responsibilities, powers and duties as may from time to time be
prescribed by the Board; provided that such responsibilities, powers and duties
are substantially consistent with those customarily assigned to individuals
serving in such position at comparable companies.  During the Employment Period,
the Executive shall devote substantially all of his working time and efforts to
the business and affairs of the Company and its Subsidiaries.  The Executive
shall not directly or indirectly render any services of a business, commercial
or professional nature to any other person or for-profit organization not
related to the business of the Company or its Subsidiaries, whether for
compensation or otherwise, without prior written consent of the Board, such
consent not to be unreasonably withheld; provided that the foregoing shall not
be construed as preventing the Executive from serving on civic, educational,
philanthropic or charitable boards or committees, maintaining his personal
investments, or, serving with the prior written consent of the Board, in its
sole discretion, on corporate boards.

 

5

--------------------------------------------------------------------------------


 

SECTION 3.02       Board Seat.  On the Start Date, the Company caused the
Executive to be elected to the Board, and the Executive serves as a member of
the Board.  During the Employment Period, the Company shall use its best efforts
to cause the Executive to be nominated and reelected to the Board.

 

SECTION 3.03       Executive Representations.  The Executive hereby represents
and warrants to the Company that he is not subject or a party to any employment
agreement, non-competition covenant, non-disclosure agreement or other
agreement, covenant, understanding or restriction of any nature whatsoever which
would prohibit the Executive from executing this Agreement and performing fully
his duties and responsibilities hereunder, or which would in any manner,
directly or indirectly, limit or affect the duties and responsibilities which
may now or in the future be assigned to the Executive by the Company.  Further,
the Company expects the Executive not to, and the Executive hereby acknowledges
and agrees that he will not, use any proprietary or confidential information of
any prior employer in the performance of his duties for the Company.

 

ARTICLE 4

BASE SALARY, BONUS AND BENEFITS

 

SECTION 4.01       Base Salary.  During the Employment Period, the Executive’s 
base salary will be $750,000 per annum (the “Base Salary”); provided that for
the period from the Start Date through December 31, 2006, the Executive was paid
an aggregate of $250,000.  The Executive’s Base Salary shall be reviewed
periodically for increase, but not decrease, by the Compensation Committee of
the Board (the “Committee”) pursuant to the Committee’s normal performance
review policies for senior level executives; provided that no provision of this
Agreement shall prohibit a reduction in the Executive’s Base Salary as part of
an across the board reduction in the base salaries of executive officers
generally, so long as such reduction applies on substantially the same
percentage basis to all executive officers of the Company generally.  The Base
Salary will be payable in accordance with the normal payroll practices of the
Company.

 

SECTION 4.02       Bonuses.  In addition to the Base Salary, during the
Employment Period, the Executive received or shall be eligible to receive bonus
payments as follows: (a) For the period from the Start Date through December 31,
2006, the Executive received a guaranteed bonus of $520,000; (b) For the 2007
calendar year, the Executive was eligible to receive a performance bonus of up
to a maximum of $1,575,000 based upon attainment of performance objectives
established by the Committee in accordance with Exhibit B hereto; (c) For the
2008 calendar year and each calendar year thereafter, the Executive shall be
eligible to receive a performance bonus subject to attainment of performance
objectives to be established by the Committee pursuant to the terms of the
Company’s Amended and Restated Pay-for-Performance Incentive Plan, as may be
further amended, or under any replacement or successor plan and the requirements
(if any) to qualify as “performance-based” compensation under section 162(m) of
the Code.  In addition, the Executive shall be eligible to receive such other
performance-based, discretionary or other bonuses as the Committee may
determine, in its sole and absolute discretion.  The Executive’s guaranteed
bonus hereunder was paid prior to December 31, 2006.  Performance bonuses, if
any, shall be paid on or after January 1 but before March 15 of the calendar
year following the calendar year for which the performance bonus is earned.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.03       Equity Awards.

 

(a)           Contemporaneously with the Executive’s Start Date, the Executive
was granted 31,250 restricted stock units (“RSUs”), which number of RSUs
represented 6,250 RSUs for the period October 4, 2006 through December 31, 2006
and 25,000 RSUs for the 2007 calendar year.  The foregoing RSUs shall vest in
three equal annual installments commencing on the first anniversary of the date
of grant; provided that the performance objective established by the Committee
in accordance with Exhibit B hereof is satisfied.  The RSUs shall be subject in
all respects to terms of the Restricted Share Agreement by and between the
Company and the Executive dated as of the Start Date and in substantially the
form provided to the Executive and the Company’s 1994 Stock Option and Long-Term
Incentive Plan, as amended and restated.

 

(b)           Contemporaneously with the Executive’s Start Date, the Executive
was granted a nonqualified stock option to purchase a number of shares of the
Company’s common stock equal to a Black Scholes value for the option of
$1,156,000, which represented $231,000 for the period October 4, 2006 through
December 31, 2006 and $925,000 for the 2007 calendar year.  The foregoing option
shall become exercisable in three equal annual installments commencing on the
first anniversary of the date of grant and shall be subject in all respects to
the terms of the Stock Option Agreement by and between the Company and the
Executive dated as of the Start Date and in substantially the form provided to
the Executive and the Company’s 1994 Stock Option and Long-Term Incentive Plan,
as amended and restated.  In the event of a Change in Control at a time when the
Executive is employed by the Company (including all Subsidiaries), the Option
shall become fully vested and exercisable and shall remain exercisable until
5:00 pm, Eastern time, on the fifth anniversary of the Start Date, without
regard to whether the Executive’s employment with the Company or any of its
Subsidiaries continues after such Change in Control.

 

(c)           On March 24, 2008, the Executive was granted RSUs representing a
number of shares of the Company’s common stock equal to $925,000 and on
January 2, 2008, the Executive was granted an additional nonqualified stock
option grant representing a number of shares of the Company’s common stock equal
to a Black Scholes value for the option of $925,000, in each case based on the
current stock price of a share of Company common stock on the date of grant. 
The foregoing RSU grant shall vest according to performance objectives
established by the Committee and in accordance with the requirements of section
162(m) of the Code relating to the “performance-based” compensation (if any) and
shall be subject to terms of the agreement pursuant to which it is granted
(which shall reflect the provisions hereof) and the Company’s 2007 Omnibus
Equity Compensation Plan (the “2007 Equity Compensation Plan”).  The foregoing
nonqualified stock option grant shall vest and become exercisable, as
applicable, in equal annual installments over the three-year period commencing
on the first anniversary of the date of grant and shall be subject in all
respects to terms of the agreement pursuant to which it is granted (which
agreement shall reflect the provisions hereof) and the 2007 Equity Compensation
Plan.

 

(d)           For calendar years during the Employment Period following the 2008
calendar year, the Executive shall be eligible to receive equity awards as and
when equity awards are granted to senior officers generally, with the amount and
terms of such awards determined on the same bases as awards granted to senior
officers generally.

 

7

--------------------------------------------------------------------------------


 

(e)           All equity awards granted to the Executive shall be subject in all
respects to the Company’s Net Share Retention Program.

 

SECTION 4.04       Benefits.  The Executive shall be eligible for the following
benefits during the Employment Period:

 

(a)           participation in such retirement, medical, life insurance and
disability insurance coverages and fringe benefit plans and programs as are, or
may during the Employment Period be, made available generally for other senior
executive officers of the Company, subject in all respects to the terms of the
applicable plans and programs, as in effect from time to time;

 

(b)           participation in the Company’s Stock Unit Award Program, pursuant
to which the Executive may elect to defer a part of his Base Salary and bonus
compensation, subject in all respect to the terms of the plan; and

 

(c)           up to a maximum of five (5) weeks of paid vacation annually during
the Employment Period, in accordance with the Company’s vacation policy.

 

SECTION 4.05       Expenses.  The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

 

ARTICLE 5

TERM AND TERMINATION

 

SECTION 5.01       Term.  Subject to the renewal provisions of Section 2.01, the
Employment Period will terminate on December 31, 2009; provided that (a) the
Employment Period shall terminate prior to such date upon the Executive’s death,
and (b) the Employment Period may be terminated by either party at any time
pursuant to this Article 5.

 

SECTION 5.02       Termination for Good Reason or Without Cause Prior to a
Change in Control.  If the Employment Period shall be terminated prior to a
Change in Control (a) by the Executive for Good Reason or (b) by the Company not
for Cause, in either case subject to the Executive’s execution and
non-revocation of a Release (as defined below), the Executive shall be provided
solely:

 

(i)            an amount equal to the Executive’s Base Salary payable through
the Date of Termination,

 

(ii)           the amount of the Executive’s Base Salary at the rate in effect
on the Date of Termination (before any reduction thereof giving rise to Good
Reason) plus an amount equal to the average annual bonus paid or payable to
Executive under Section 4.02 hereof with respect to the three calendar years
preceding the calendar year in which the Date of Termination occurs.  If the
number of calendar years during which the Executive has been employed by the
Company prior to the calendar year of the Date of Termination is less than
three, then the foregoing

 

8

--------------------------------------------------------------------------------


 

average shall be based on the annual bonuses paid or payable to the Executive
for the actual number of calendar years during which the Executive was employed
by the Company preceding the calendar year of termination.  In addition, for
purposes of the foregoing calculation only, the Executive’s bonus with respect
to the 2006 calendar year shall be deemed to be $1,575,000,

 

(iii)          a pro rated portion of the bonus for the calendar year in which
the Executive’s Date of Termination occurs, determined by multiplying the full
year bonus that would otherwise have been payable to the Executive based upon
the achievement of applicable performance objectives by a fraction, the
numerator of which is the number of days during which Executive was employed by
the Company in the year of his termination and the denominator of which is 365,

 

(iv)          all outstanding options held by the Executive that are vested as
of the Date of Termination shall remain exercisable by the Executive until the
earlier of the first anniversary of the Date of Termination or the expiration of
the option term in accordance with the terms of the Company’s 1994 Stock Option
and Long-Term Incentive Plan, as amended and restated, the 2007 Equity
Compensation Plan, or under any replacement or successor plan,

 

(v)           as to all outstanding equity awards held by the Executive as of
the Date of Termination that are not vested, the Executive shall continue to
vest in those equity awards as if he had remained employed by the Company
through the first anniversary of the Date of Termination and any performance
objectives applicable to awards granted and performance periods that began prior
to January 2, 2009 were deemed satisfied as of the Date of Termination and any
outstanding options that vest during the one-year period following the Date of
Termination shall remain exercisable until the earlier of one-year period
following the applicable vesting date or the expiration of the option term,

 

(vi)          continued medical coverage at the level in effect at the Date of
Termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, on the same terms as such coverage is
available to employees generally, as the same may be changed from time to time
for employees generally, as if Executive had continued in employment, until the
end of the one (1) year period following the Date of Termination.  The COBRA
health care continuation coverage period under section 4980B of the Code, or any
replacement or successor provision of United States tax law, shall run
concurrently with the period of continued coverage following the Date of
Termination, and

 

(vii)         the Executive’s entitlements under any other benefit plan or
program, including but not limited to, accrued, unused vacation, shall be as
determined thereunder, except that severance benefits shall not be payable under
any other plan or program.  In addition, promptly following any such
termination, the Executive shall also be reimbursed all Reimbursable Expenses
incurred by the Executive prior to such termination.

 

The amount described in clause (i) of this Section 5.02 will be paid within
thirty (30) days following the date the Employment Period terminates and will be
paid in accordance with the Company’s normal payroll practices.  The amount
described in clause (ii) of this Section 5.02 less two times the dollar limit in
effect under section 401(a)(17) of the Code for the calendar year in which the
Executive’s termination occurs will be paid in a lump sum within thirty (30)
days

 

9

--------------------------------------------------------------------------------


 

following the Date of Termination and the remaining amount will be paid in
installments over the 12-month period following the Date of Termination, with
payments commencing within thirty (30) days following the Date of Termination.
The amount described in clause (iii) above will be paid at the time provided and
in accordance with the applicable terms of the annual bonus plan in effect for
the fiscal year in which the Executive’s Date of Termination occurs. 
Notwithstanding any provision of this Section 5.02 to the contrary, if, at the
time of the Executive’s termination of employment with the Company, the Company
has securities which are publicly traded on an established securities market and
the Executive is a “specified employee” (as defined in section 409A of the Code)
and it is necessary to postpone the commencement of any payments or benefits
otherwise payable pursuant to Section 5.02 of this Agreement as a result of such
termination of employment to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive), until
the first payroll date that occurs after the date that is six months following
the Executive’s “separation of service” with the Company (within the meaning of
such term under Code section 409A) and will be paid in a lump sum to the
Executive on such date.  If the Executive dies during the postponement period
prior to the payment of the postponed amount, the amounts withheld on account of
section 409A of the Code shall be paid to the personal representative of the
Executive’ s estate within sixty (60) days after the date of the Executive’s
death.

 

The payments and benefits due to the Executive under this Section 5.02 shall
only be paid if the Executive executes and does not revoke a written release,
substantially in the form attached hereto as Exhibit A (with such modifications
at the time of the Executive’s termination as the Company’s General Counsel
deems necessary or appropriate to comply with applicable law or regulation), of
any and all claims against the Company and all related parties with respect to
all matters arising out of the Executive’s employment by the Company, or the
termination thereof (other than claims for any entitlements under the terms of
this Agreement, under any plans or programs of the Company under which the
Executive has accrued and is due a benefit, or as otherwise contemplated by
Exhibit A) (the “Release”).  In the event the Executive fails to execute, or
revokes the Release, no payments and benefits shall be provided under this
Section 5.02 and the Executive shall be entitled to receive solely the Base
Salary through the Date of Termination and reimbursement of all Reimbursable
Expenses incurred by the Executive prior to such termination; provided that the
Executive’s entitlements under any other benefit plan or program, including but
not limited to, accrued, unused vacation, shall be as determined thereunder,
except that severance benefits shall not be payable under any plan or program.

 

SECTION 5.03       Termination for Good Reason or Without Cause On or Within
Eighteen Months After a Change in Control.  If the Employment Period shall be
terminated on or within eighteen (18) months after a Change in Control (a) by
the Executive for Good Reason or (b) by the Company not for Cause and not due to
the Executive’s Death or Permanent Disability, in either case subject to the
Executive’s execution and non-revocation of a Release, the Executive shall be
provided solely:

 

(i)            an amount equal to the Executive’s Base Salary payable through
the Date of Termination,

 

10

--------------------------------------------------------------------------------


 

(ii)           two times the sum of (A) the amount of the Executive’s Base
Salary at the rate in effect prior to the Date of Termination or the date of the
Change in Control (whichever is higher) and (B) the average annual bonus paid or
payable to Executive under Section 4.02 hereof with respect to the three
calendar years preceding the calendar year in which the Date of Termination
occurs.  If the number of calendar years during which the Executive has been
employed by the Company prior to the calendar year of the Date of Termination is
less than three, then the foregoing average shall be based on the annual bonuses
paid or payable to the Executive for the actual number of calendar years during
which the Executive was employed by the Company preceding the calendar year of
termination.  In addition, for purposes of the foregoing calculation only, the
Executive’s bonus with respect to the 2006 calendar year shall be deemed to be
$1,575,000,

 

(iii)          a pro rated portion of the bonus for the calendar year in which
the Executive’s Date of Termination occurs, determined by multiplying the full
year bonus that would otherwise have been payable to the Executive based upon
the achievement of applicable performance objectives by a fraction, the
numerator of which is the number of days during which Executive was employed by
the Company in the year of his termination and the denominator of which is 365,

 

(iv)          continued health, dental and vision insurance coverage for himself
and, where applicable, his spouse and dependents, on terms no less favorable
than those in effect immediately prior to the Change in Control (or at the
option of the Executive, as in effect on the Date of Termination), until the
earlier of (A) the end of the two-year period following the Date of Termination
or (B) the date on which the Executive is eligible to receive substantially
comparable health, dental and/or vision coverage under a plan or plans of a
subsequent employer.  The Executive shall promptly notify the Company in writing
of the date the Executive is eligible to receive health, dental and/or vision
coverage under the plan or plans of a subsequent employer and shall provide a
written description to the Company of the health, dental and vision plans and
programs provided to the Executive by such employer,

 

(v)           the Company shall pay to Executive an amount in cash equal to the
premium cost that the Company would have paid to maintain disability and life
insurance coverage for Executive and, where applicable, his spouse and
dependents, under the Company’s disability and life insurance plans or programs
(in each case, as in effect on the day immediately preceding the Change in
Control or, at the option of Executive, on his Date of Termination) had
Executive remained employed by the Company for a period equal to the lesser of
(x) two years following the Date of Termination or (y) until Executive is
provided by another employer with benefits substantially comparable to the
benefits provided by such disability and/or life insurance plans or programs;
and such payments shall be made on the first payroll date of each month
commencing with the first month following Executive’s Date of Termination and
each month thereafter until fully paid in accordance with this subparagraph
(v).  The Executive shall promptly inform the Company in writing when he obtains
other employment and shall provide a written description to the Company of the
disability and life insurance plans and programs provided to Executive by such
employer.  Payment under this clause (v) shall be subject to the six-month delay
described below, to the extent necessary to comply with section 409A of the
Code, and

 

11

--------------------------------------------------------------------------------


 

(vi)          the Executive’s entitlements under any other benefit plan or
program, including but not limited to, accrued, unused vacation, shall be as
determined thereunder, except that severance benefits shall not be payable under
any other plan or program.  In addition, promptly following any such
termination, the Executive shall also be reimbursed all Reimbursable Expenses
incurred by the Executive prior to such termination.

 

The amount described in clause (i) of this Section 5.03 will be paid in
accordance with standard payroll practices of the Company; the amount described
in clause (ii) of this Section 5.03 will be paid in a single lump sum within ten
(10) days following the date the Employment Period terminates and the amount
described in clause (iii) above will be paid at the time provided and in
accordance with the applicable terms of the annual bonus plan in effect for the
fiscal year in which the Executive’s Date of Termination occurs.

 

Notwithstanding any provision of this Section 5.03 to the contrary, if, at the
time of the Executive’s termination of employment with the Company, the Company
has securities which are publicly traded on an established securities market and
the Executive is a “specified employee” (as defined in section 409A of the Code)
and it is necessary to postpone the commencement of any payments or benefits
otherwise payable pursuant to Section 5.03 of this Agreement as a result of such
termination of employment to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive), until
the first payroll date that occurs after the date that is six months following
the Executive’s “separation of service” with the Company (within the meaning of
such term under Code Section 409A) and will be paid in a lump sum to the
Executive on such date.  If the Executive dies during the postponement period
prior to the payment of the postponed amount, the amounts withheld on account of
section 409A of the Code shall be paid to the personal representative of the
Executive’ s estate within sixty (60) days after the date of the Executive’s
death.

 

In the event the Executive fails to execute, or revokes the Release, no amounts
shall be payable under this Section 5.03 and the Executive shall be entitled to
receive solely the Base Salary through the Date of Termination and reimbursement
of all Reimbursable Expenses incurred by the Executive prior to such
termination; provided that the Executive’s entitlements under any other benefit
plan or program, including but not limited to, accrued, unused vacation, shall
be as determined thereunder, except that severance benefits shall not be payable
under any plan or program.

 

Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled to the benefits described in this Section 5.03, if the Executive’s
employment with the Company is terminated by the Company (other than for Cause)
within six months prior to the date on which a Change in Control occurs, and it
is reasonably demonstrated that such termination (i) was at the request of a
third party who has taken steps reasonably calculated or intended to effect a
Change in Control or (ii) otherwise arose in connection with or anticipation of
a Change in Control.  In such event, amounts will be payable hereunder only
following the Change in Control.  For the avoidance of doubt, the Executive
shall not be entitled to the payments and benefits provided in Section 5.03
hereof upon any termination of his employment with the Company (a) because of
his death, (b) because of his Permanent Disability, (c) by the Company for
Cause, or (d) by the Executive other than for Good Reason.

 

12

--------------------------------------------------------------------------------


 

SECTION 5.04       Termination Due to Death or Disability, Termination for Cause
or Resignation Other Than Good Reason.  If the Employment Period shall be
terminated (a) due to death or by the Company due to Permanent Disability of the
Executive (subject to the requirements of applicable law), (b) by the Company
for Cause, or (c) as a result of the Executive’s resignation or leaving of his
employment, other than for Good Reason, the Executive shall be entitled to
receive solely the Base Salary through the Date of Termination and reimbursement
of all Reimbursable Expenses incurred by the Executive prior to such
termination; provided that in the event the Employment Period is terminated due
to death or by the Company due to Permanent Disability of the Executive, all
outstanding equity awards held by the Executive as of the Date of Termination
shall become fully vested and exercisable (and any performance objectives
applicable to awards will be deemed satisfied as of the Date of Termination) in
accordance with the terms of the Company’s 1994 Stock Option and Long-Term
Incentive Plan, as amended and restated, the 2007 Equity Compensation Plan, or
under any replacement or successor plan.  The Executive’s entitlements under any
other benefit plan or program, including but not limited to, accrued, unused
vacation, shall be as determined thereunder, except that severance benefits
shall not be payable under any plan or program.

 

SECTION 5.05       Notice of Termination.  Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.

 

SECTION 5.06       Date of Termination.  “Date of Termination” shall mean (a) if
the Employment Period is terminated as a result of a Permanent Disability, five
(5) days after a Notice of Termination is given, (b) if the Employment Period is
terminated for any other reason other than by the Executive for Good Reason, the
latest of the date of receipt of the Notice of Termination, or the end of any
applicable correction period, or (c) if the Employment Period is terminated by
the Executive for Good Reason, within the time periods set forth in the
definition of Good Reason under Section 1.01 and Section 5.03, as applicable.

 

SECTION 5.07       No Duty to Mitigate.  Except as expressly provided to the
contrary therein, the Executive shall have no duty to seek new employment or
other duty to mitigate following a termination of employment as described in
Section 5.02 or 5.03 above, as applicable, and no compensation or benefits
described in Section 5.02 or 5.03 shall be subject to reduction or offset on
account of any subsequent compensation received by the Executive.

 

ARTICLE 6

CONFIDENTIAL INFORMATION

 

SECTION 6.01       Nondisclosure and Nonuse of Confidential Information.  The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent he
reasonably believes that such disclosure or use is directly

 

13

--------------------------------------------------------------------------------


 

related to and appropriate in connection with the Executive’s performance of
duties assigned to the Executive pursuant to this Agreement.  Under all
circumstances and at all times, the Executive will take all appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss and theft.

 

ARTICLE 7

INTELLECTUAL PROPERTY

 

SECTION 7.01       Ownership of Intellectual Property.  In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Executive acknowledges that such Intellectual Property is the sole and exclusive
property of the Company and hereby assigns all right title and interest in and
to such Intellectual Property to the Company.  Any copyrightable work prepared
in whole or in part by the Executive during the Employment Period will be deemed
“a work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Company will own all of the rights comprised in the copyright
therein.  The Executive will promptly and fully disclose all Intellectual
Property and will cooperate with the Company to protect the Company’s interests
in and rights to such Intellectual Property (including providing reasonable
assistance in securing patent protection and copyright registrations and
executing all documents as reasonably requested by the Company, whether such
requests occur prior to or after termination of Executive’s employment
hereunder).

 

ARTICLE 8

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01       Delivery of Materials upon Termination of Employment.  As
requested by the Company, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that to the best of his knowledge all such
materials have been delivered to the Company.  This provision shall not prevent
the Executive from retaining his personal property, including his personal
information contained on any electronic device.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 9

NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01       Noncompetition.  The Executive hereby acknowledges that
during his employment with the Company, the Executive has and will become
familiar with trade secrets and other Confidential Information concerning the
Company, its Subsidiaries and their respective predecessors, and that the
Executive’s services have been and will be of special, unique and extraordinary
value to the Company.  In addition, the Executive hereby agrees that at any time
during the Employment Period, and for a period of one year after the Date of
Termination (such one-year period referred to as the “Noncompetition Period”),
the Executive will not, directly or indirectly, own, manage, control,
participate in, consult with, render services for, or in any manner engage in,
any business competing with the businesses of the Company or its Subsidiaries as
such businesses exist or are in process or are being demonstrably planned as of
the Date of Termination, within any geographical area in which, as of the Date
of Termination, the Company or its Subsidiaries engage or demonstrably plan to
engage in such businesses.  It will not be considered a violation of this
Section 9.01 for the Executive to be a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Executive has no active participation in the business of such
corporation.

 

SECTION 9.02       Nonsolicitation.  The Executive hereby agrees that (a) during
the Employment Period and for a period of one year after the Date of Termination
(such one-year period referred to as the “Nonsolicitation Period”) the Executive
will not, directly or indirectly through another entity, induce or attempt to
induce any employee of the Company or its Subsidiaries to leave the employ of
the Company or its Subsidiaries, or in any way interfere with the relationship
between the Company or its Subsidiaries and any employee thereof or otherwise
employ or receive the services of an individual who was an employee of the
Company or its Subsidiaries at any time during such Nonsolicitation Period,
except any such individual whose employment has been terminated by the Company
and (b) during the Nonsolicitation Period, the Executive will not induce or
attempt to induce any customer, supplier, client, broker, licensee or other
business relation of the Company or its Subsidiaries to cease doing business
with the Company or its Subsidiaries.

 

SECTION 9.03       Enforcement.  If, at the enforcement of Sections 9.01 or
9.02, a court holds that the duration or scope restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration or scope reasonable under such circumstances will be
substituted for the stated duration or scope and that the court will be
permitted to revise the restrictions contained in this Section 9 to cover the
maximum duration and scope permitted by law.

 

ARTICLE 10

EQUITABLE RELIEF

 

SECTION 10.01     Equitable Relief.  The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01 or 9.02
could cause irreparable harm to the Company for which it would have no adequate
remedy at law.  Accordingly, and in addition to any remedies which the

 

15

--------------------------------------------------------------------------------


 

Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01 or 9.02, the Company shall have the absolute right to apply to any
court of competent jurisdiction for such injunctive or other equitable relief as
such court may deem necessary or appropriate in the circumstances.

 

ARTICLE 11

INDEMNIFICATION

 

SECTION 11.01     General Indemnification.  The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(each, a “Proceeding”), by reason of the fact that he is or was a director,
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by applicable law and the Company’s certificate of incorporation
or bylaws, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, damages, settlements, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Executive in connection therewith
(collectively, the “Expenses”), and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the Executive’s
heirs, estate, executors and administrators.

 

SECTION 11.02     Advances of Expenses.  Expenses to be incurred by the
Executive in connection with any Proceeding shall be paid by the Company in
advance within thirty (30) days after receipt of written request by the
Executive specifying the Expenses for which the Executive seeks an advancement
but not later than December 31 of the calendar year following the calendar year
in which the expenses are actually incurred, provided that the Executive has
delivered to the Company a written, signed undertaking to reimburse the Company
for Expenses if it is finally determined by a court of competent jurisdiction
that the Executive is not entitled under this Agreement to indemnification with
respect to such Expenses..

 

SECTION 11.03     Notice of Claim.  The Executive shall give to the Company
notice of any claim made against the Executive for which indemnification will or
could be sought under this Agreement, but the Executive’s failure to give such
notice shall not relieve the Company of any liability the Company may have to
the Executive except to the extent that the Company is prejudiced thereby.  In
addition, the Executive shall give the Company such information and cooperation
as it may reasonably require and as shall be within the Executive’s power and at
such time and places as are convenient for the Executive.

 

SECTION 11.04     Defense of Claim.  With respect to any Proceeding as to which
the Executive notifies the Company of the commencement thereof:

 

(a)           the Company shall be entitled to participate therein at its own
expense; and

 

16

--------------------------------------------------------------------------------


 

(b)           except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Executive.  The Executive also shall have the
right to employ the Executive’s own counsel in such action, suit or proceeding
if the Executive reasonably concludes that failure to do so would involve a
conflict of interest between the Company and the Executive, and under such
circumstances the fees and expenses of such counsel shall be at the expense of
the Company, subject to the provisions herein; and

 

(c)           the Company shall not be liable to indemnify the Executive under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent.  The Company shall not settle any action
or claim in any manner that would not include a full and unconditional release
of the Executive without the Executive’s prior written consent.  Neither the
Company nor the Executive will unreasonably withhold or delay their consent to
any proposed settlement.

 

SECTION 11.05     Non-exclusivity.  The Executive’s rights conferred in this
Article 11 shall not be exclusive of any other right the Executive may have or
hereafter may acquire under any statute, provision of the declaration of trust
or certificate of incorporation or by-laws of the Company or any subsidiary, or
any agreement, vote of shareholders or disinterested directors or trustees or
otherwise.

 

SECTION 11.06     Insurance.  The Company agrees to continue and maintain a
directors’ and officers’ liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers.

 

ARTICLE 12

EXCISE TAX

 

SECTION 12.01     Application of 280G.  In the event that it shall be determined
that any payment or distribution in the nature of compensation (within the
meaning of section 280G(b)(2) of the Code) to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would constitute an
“excess parachute payment” within the meaning of section 280G of the Code, the
aggregate present value of the Payments under the Agreement shall be reduced
(but not below zero) to the Reduced Amount (defined below), provided that the
reduction shall be made only if the Accounting Firm (described below) determines
that the reduction will provide the Executive with a greater net after-tax
benefit than would no reduction.  The “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax (defined below), determined in accordance with
section 280G(d)(4) of the Code.  The term “Excise Tax” means the excise tax
imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.  The Company shall reduce the Payments
under this Agreement on a non-discretionary basis in such a way as to minimize
the reduction in the economic value deliverable to the Executive.  Where one
Payment has the same value for this purpose and they are payable at different
times, they will be reduced on a pro rata basis.  Only amounts payable under
this Agreement shall be reduced pursuant to this Section 12.01.  If, as a result
of subsequent events or conditions, it is

 

17

--------------------------------------------------------------------------------


 

determined that payments have been reduced by more than the minimum amount
required under this Section 12.01, then an additional payment shall be made to
the Executive in an amount equal to the excess reduction within 60 days of the
date on which the amount of the excess reduction is determined, but not later
than December 31 of the year in which the excess reduction is determined.

 

All determinations to be made under this Article 12 shall be made by an
independent certified public accounting firm selected by the Company immediately
prior to the Change in Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within 10 days of the Change in Control.  Any such determination by
the Accounting Firm shall be binding upon the Company and the Executive.  All of
the fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.

 

ARTICLE 13

MISCELLANEOUS

 

SECTION 13.01     Dispute Resolution.  In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy or claim settled by arbitration in New
York, New York in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before an arbitrator agreed to by both parties.  If the parties cannot agree
upon the choice of arbitrator, the Company and the Executive will each choose an
arbitrator.  The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim.  Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction.  This arbitration provision shall be
specifically enforceable.  The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement.  If the Executive prevails on any material issue which is the subject
of such arbitration or lawsuit, the Company shall be responsible for all of the
fees of the American Arbitration Association and the arbitrators and any
expenses relating to the conduct of the arbitration (including the Company’s and
Executive’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.  Any reimbursement that may
become payable to the Executive pursuant to this Section 13.01 shall be made
within thirty (30) days following the date on which it is determined that the
Executive is the prevailing party and entitled to such reimbursement, but not
later than December 31 of the calendar year following the calendar year in which
the Executive is finally determined to be the prevailing party.

 

SECTION 13.02     Legal Fees.  The Company shall promptly pay up to $15,000 of
the Executive’s legal fees incurred in negotiating this Agreement and other
documents relating to the Executive’s employment and equity grants as
contemplated hereunder.

 

SECTION 13.03     Remedies Cumulative; No Waiver.  No remedy conferred upon a
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy

 

18

--------------------------------------------------------------------------------


 

shall be cumulative and shall be in addition to any other remedy given under
this Agreement or now or hereafter existing at law or in equity.  Except as
otherwise expressly provided herein, including but not limited to Section 1.01
“Good Reason,” no delay or omission by a party in exercising any right, remedy
or power under this Agreement or existing at law or in equity shall be construed
as a waiver thereof, and any such right, remedy or power may be exercised by
such party from time to time and as often as may be deemed expedient or
necessary by such party in its sole discretion.

 

SECTION 13.04     Consent to Amendments.  The provisions of this Agreement may
be amended or waived only by a written agreement executed and delivered by the
Company and the Executive.  No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 13.05     Successors and Assigns.  All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not; provided that the Executive may not
assign his rights or delegate his obligations under this Agreement without the
written consent of the Company and the Company may assign this Agreement only to
a successor to all or substantially all of its assets.

 

SECTION 13.06     Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

SECTION 13.07     Counterparts.  This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

 

SECTION 13.08     Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

SECTION 13.09     Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two (2) business days after the date when sent to the recipient
by reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid.  Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below,

 

If to the Executive:

 

To the last address delivered to the Company by the
Executive in the manner set forth herein.

 

 

 

If to the Company:

 

Investment Technology Group, Inc.

 

 

380 Madison Avenue

 

 

New York, New York 10017

 

 

Attn: General Counsel

 

19

--------------------------------------------------------------------------------


 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 13.10     Withholding.  The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation. 
The Executive shall bear all expense of, and be solely responsible for, all
federal, state, local and foreign taxes due with respect to any payment received
under this Agreement.

 

SECTION 13.11     No Third Party Beneficiary.  This Agreement will not confer
any rights or remedies upon any person other than the Company, the Executive and
their respective heirs, executors, successors and assigns.

 

SECTION 13.12     Entire Agreement.  This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.

 

SECTION 13.13     Section 409A.  This Agreement is intended to comply with the
applicable provisions of section 409A of the Code and shall be interpreted to
avoid any penalty sanctions under section 409A of the Code.  If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed.  For purposes of section 409A of the Code, all payments to
be made upon the termination of the Employment Period under this Agreement may
only be made upon a “separation from service” under section 409A of the Code,
each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.  In no event shall the
Executive, directly or indirectly, designate the calendar year of payment.

 

SECTION 13.14     Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.  Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The use of the word “including” in this Agreement
means “including without limitation” and is intended by the parties to be by way
of example rather than limitation.

 

SECTION 13.15     Survival.  Article 5, Sections 6.01, 7.01, 8.01 and Articles
9, 10, 11, 12 and 13 will survive and continue in full force in accordance with
their terms notwithstanding any termination of the Employment Period, and the
Agreement shall otherwise remain in full force to the extent necessary to
enforce any rights and obligations arising hereunder during the Employment
Period.

 

SECTION 13.16     GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE

 

20

--------------------------------------------------------------------------------


 

GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.

 

SECTION 13.17     Reimbursements and In Kind Benefits.  All Reimbursable
Expenses, any other reimbursements, and in kind benefits, including any
third-party payments, provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement or in kind benefit is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement or payment of an
eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

By:

/s/ Maureen O’Hara

 

Printed Name: Maureen O’Hara

 

Title: Chairperson of the Board of Directors

 

 

 

/s/ Robert C. Gasser

 

Robert C. Gasser

 

President and CEO

 

22

--------------------------------------------------------------------------------